Citation Nr: 1103405	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  05-16 639	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include a depressive disorder, secondary to service-connected 
disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected allergic rhinosinusitis with left 
anthropolypoid sinusitis (sinus disorder).

3.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected gastritis.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The Veteran served on active duty from December 1960 to November 
1962.

This case originally came before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in San Juan, the Commonwealth of Puerto Rico 
(RO).

In January 2009, the Board of Veterans' Appeals (Board) denied 
the issues currently on appeal.  The January 2009 Board denial 
was vacated and remanded to the Board by the United States Court 
of Appeals for Veterans Claims (Court) in December 2009 based on 
a December 2009 Joint Motion To Remand (Joint Motion) because 
there was evidence on file that had not been translated from 
Spanish to English.  A letter was sent to the Veteran's attorney 
by the Board on January 27, 2010 in which the Veteran was given 
90 days from the date of the letter to submit additional argument 
or evidence.  A 30 day extension was granted by the Board in May 
2010.  

Additional evidence was received by VA in May 2010.  The 
documents in question, which involve statements from the Veteran 
dated from 2003 to 2007, were translated from Spanish to English 
in August 2010 and added to the claims files.  Copies of the 
statements were sent to the Veteran's attorney, who was sent a 
letter by the Board in November 2010, with a copy to the Veteran, 
allowing 30 days to provide additional response or evidence.  No 
response was received.


FINDINGS OF FACT

1.  All known and available service medical records have been 
obtained; the Veteran has been advised under the facts and 
circumstances of this case as to the evidence which would 
substantiate his claim for service connection for a psychiatric 
disorder on a secondary basis and his increased rating claims; 
and he has otherwise been assisted in the development of his 
claims.

2.  With resolution of the doubt in the Veteran's favor, service-
connected sinusitis and gastritis have aggravated his major 
depressive disorder.

3.  The service-connected sinusitis is not shown to be manifested 
by three or more incapacitating episodes per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment or 
more than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain and purulent discharge or 
crusting.

4.  The Veteran's gastrointestinal symptomatology is not 
productive of considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
major depressive disorder based on aggravation by service-
connected sinusitis and gastritis have been approximated.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2010); Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).

2.  The criteria for an evaluation in excess of 10 percent for a 
sinus disorder are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 6513 (2010).

3.  The criteria for an initial evaluation in excess of 10 
percent for gastritis are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7399-7346 
(2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes published in 
Title 38, United States Code ("38 U.S.C.A."); regulations 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").
The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2008).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  After having carefully reviewed the record 
on appeal, the Board has concluded that the notice requirements 
of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent 
the Veteran a letter in September 2003, prior to adjudication, 
which informed him of the requirements needed to establish 
entitlement to service connection on a secondary basis and to an 
increased evaluation.  

In accordance with the requirements of VCAA, the letter informed 
the Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  Additional private evidence was 
subsequently added to the claims files after the September 2003 
letter.  

The Veteran was informed in a January 2007 letter about 
disability ratings and effective dates if one of his service 
connection claims was granted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination relevant to the 
service connection issue on appeal was conducted in November 
2003.  VA examinations relevant to the increased rating issues on 
appeal were conducted in September 2005, February 2007, and 
January 2008.

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on file 
on which to make a decision on the issues on appeal.  

The Veteran has been given ample opportunity to present evidence 
and argument in support of his claims.  The Board additionally 
finds that general due process considerations have been complied 
with by VA.  See 38 C.F.R. § 3.103 (2010).







Analyses of the Claims

Service Connection Claim

The Veteran seeks service connection for a depressive disorder on 
a secondary basis.  Having carefully considered this claim in 
light of the record and the applicable law, the Board is of the 
opinion that the evidence is in approximate balance between that 
evidence favoring, and that evidence against the claim.  The 
benefit of the doubt will be accorded to the Veteran, and the 
appeal will be granted.

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice- connected 
condition by a service-connected condition is also compensable 
under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439 
(1995).

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a relative 
balance with the negative evidence.  Therefore, the Veteran 
prevails in his claim when (1) the weight of the evidence 
supports the claim or (2) when the evidence is in equipoise. It 
is only when the weight of the evidence is against the Veteran's 
claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The initial notation of a psychiatric disability was in VA 
treatment records dated in August 2003, which contained the 
diagnosis of anxiety disorder due to medical condition, rule out 
depressive disorder.  There are multiple VA treatment records 
from the same examiner with a diagnosis of anxiety disorder due 
to medical condition.  A depressive disorder has also been 
diagnosed.  According to a translation of a report from F.H. 
Lugo, M.D., a psychiatrist, the Veteran's diagnoses included a 
depressive-type mood disorder due to a general medical condition.  
His general medical conditions included low back radiculopathy, 
chronic sinusitis, chronic gastritis, and right otitis.

A VA psychiatric examination was specifically conducted in 
November 2003 to determine the relationship between any current 
psychiatric disability and service-connected sinusitis.  After 
reviewing the claims file and examining the Veteran, the examiner 
diagnosed a depressive disorder and concluded that, because the 
Veteran did not begin complaining of psychiatric problems until 
recently, despite the fact that he had had sinus problems for 
approximately 30 years, the Veteran's depressive disorder was not 
causally related to his service-connected sinusitis.

According to a May 2010 report from C.L. Reibeling, Ph. D., a 
licensed clinical psychologist who reviewed the pertinent records 
in the Veteran's claims file, the Veteran's current 
symptomatology meets the criteria for a major depressive 
disorder.  According to this report, the Veteran's psychiatric 
outpatient treatment records reveal his preoccupation with his 
sinusitis, with his sinusitis problems being mentioned in more 
than half of the reports.  He was frequently described as being 
distressed about the effects of his sinusitis, including bad 
breath, and felt that people were talking about him.  The 
Veteran's concerns correlated to a decrease in his global 
assessment of functioning (GAF) score, with his GAF score going 
from 70 in November 2003 to 55 in March 2004.  Chronic gastritis 
was initially mentioned later in 2004.  Dr. Riebeling concluded 
that it was as likely as not that the Veteran's chronic health 
concerns, specifically his service-connected sinusitis and 
gastritis, exacerbated the development of a major depressive 
episode in late 2003.

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the Veteran.  See Eddy v. Brown, 9 
Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board has the authority to "discount the weight and probity 
of evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The 
Court has held that the Board may not reject medical opinions 
based on its own medical judgment.  See Obert v. Brown, 5 Vet. 
App. 30 (1993).

After review of the evidence as a whole, the Board finds the 
evidence at least in equipoise, as there is an opinion with 
rationale, based on a review of the relevant evidence, both for 
and against the Veteran's service-connection claim.  By extending 
the benefit of the doubt to the Veteran, as required by law, the 
Board finds that service connection is warranted.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Consequently, service connection for a major depressive disorder, 
as secondary to service-connected sinusitis and gastritis, is 
warranted but only for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  See 
Allen, supra. 

The RO will determine the degree of aggravation, based either on 
the present record or, if warranted, a new VA medical 
examination.


Increased Ratings

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 
(2010).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate 
diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).

Nevertheless, where entitlement to compensation has already been 
established and an increase in the disability rating is at issue 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was 
held that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the "staging" 
of ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was possible 
for a veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

A claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

Sinusitis

The Veteran was granted service connection for his sinus 
disability by rating decision in September 1963, which assigned a 
noncompensable evaluation effective November 20, 1962.  A 10 
percent rating was assigned for this disability by rating 
decision in May 1974, effective March 28, 1974.

The Veteran's sinusitis is rated under 38 C.F.R. § 4.97, 
Diagnostic Code 6513.  Under DC 6513, a 10 percent rating is 
assigned when a veteran has either one or two incapacitating 
episodes per year of sinusitis (an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician) requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or has three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting.  A 30 percent rating is 
assigned when a veteran has either three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting four 
to six weeks) antibiotic treatment, or has more than six non-
incapacitating episodes per year of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting.  A 50 
percent rating is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis characterized 
by headaches, pain and tenderness of affected sinus, and purulent 
discharge or crusting after repeated surgeries.

The Veteran is currently assigned a 10 percent evaluation for his 
service-connected sinusitis under Diagnostic Code 6513.

As noted above, to warrant a higher rating of 30 percent there 
would need to be evidence of either three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting four 
to six weeks) antibiotic treatment or more than six non-
incapacitating episodes per year of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting.

The treatment records and examinations on file do not contain 
evidence of incapacitating episodes or sufficient non- 
incapacitating episodes.  In fact, when examined by VA in 
September 2005 and January 2008, there was no crusting, 
discharge, or obstruction.  It was also reported that there were 
no periods of incapacitation.  When examined in January 2008, 
there was only mild congestive nasal turbinates.  It was noted in 
January 2008 that the condition would not affect the Veteran's 
occupational functioning or daily activities.  As the medical 
evidence on file does not show either three or more 
incapacitating episodes per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment or more than six 
non-incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting, an 
evaluation in excess of 10 percent is not warranted for service-
connected sinusitis.

The Board has considered whether another diagnostic code is "more 
appropriate" than the one used by the RO to rate the Veteran's 
service-connected sinusitis.  See Tedeschi, 7 Vet. App. at 414.  
However since there is no evidence of either loss of part of the 
nose or of scars, there is no other diagnostic code under which 
the Veteran's sinusitis would warrant a rating in excess of 10 
percent.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 6504 (2010).

The evidence also does not show distinct degrees of disability 
requiring different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
See Hart, supra.

Ordinarily, the Schedule will apply unless there are exceptional 
or unusual factors, which would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2010).

In this regard, the schedular evaluation in this case is not 
inadequate.  A rating in excess of that assigned is provided for 
certain manifestations of the service-connected sinusitis, but 
the medical evidence reflects that those manifestations are not 
present in this case, as discussed hereinabove.

The medical evidence addressed above shows that the Veteran's 
service-connected sinusitis does not cause any significant 
functional problem.  Consequently, the Board finds that there is 
no evidence demonstrating that the service-connected sinusitis 
markedly interferences with employment.  Further, there is no 
evidence that the Veteran has been hospitalized due to sinusitis.  
Accordingly, the RO's decision not to submit this case for 
extraschedular consideration was correct.

In reaching the above decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claim for a rating in excess of 
10 percent for service-connected sinusitis, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Gastritis

The Veteran was granted service connection for gastritis, as 
secondary to his service-connected sinusitis, by rating decision 
in November 2005, which assigned a 10 percent rating effective 
May 12, 2005 under Diagnostic Codes 7399-7346.

A designation of a diagnostic code that ends in "99" reflects 
that the disability is a condition not specifically listed in the 
Rating Schedule, and hyphenation with another diagnostic code 
indicates that the disability has been rated as analogous to the 
second code listed.  See 38 C.F.R. §§ 4.20, 4.27 (2010).

General rating considerations for diseases of the digestive 
system are contained in 38 C.F.R. §§ 4.110- 4.113 (2010).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with each 
other.  A single evaluation will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 4.114 
(2010).

Under DC 7346, for hiatal hernia, a 60 percent rating is assigned 
for symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent rating is assigned for persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, productive of considerable 
impairment of health.  A 10 percent rating is assigned when the 
disease exhibits two or more of the symptoms for the 30 percent 
evaluation of less severity.  38 C.F.R. § 4.114.

Diagnostic Code 7307 provides that a 10 percent rating is 
warranted for chronic gastritis with small nodular lesions, and 
symptoms.  A 30 percent rating is warranted for chronic gastritis 
with multiple small eroded or ulcerated areas, and symptoms.  A 
60 percent rating is warranted for chronic gastritis with severe 
hemorrhages, or large ulcerated or eroded areas.  38 C.F.R. § 
4.114, DC 7307.
When examined by VA in September 2005, the Veteran denied weight 
gain or loss.  He complained of daily reflux and regurgitation.  
He did not have a problem with difficulty swallowing, pyrosis, 
hematemesis or melena.  There was no evidence of anemia or 
malnutrition.  An upper gastrointestinal x-ray series was 
considered normal.  The diagnosis was chronic gastritis.

On VA examination in February 2007, the Veteran complained of 
daily heartburn and epigastric pain.  He said that he had 
dysphagia less than once a month.  He had retired from work in 
1999 due to low back disability.  It was reported that the 
Veteran's gastritis did not affect his daily activities.  Chronic 
gastritis was diagnosed.  An upper gastrointestinal x-ray series 
in February 2007 did not show any hernia, ulcer or other 
abnormality.  Endoscopic examination in February 2008 revealed a 
small hiatal hernia.

As there is no medical evidence of persistently recurrent 
epigastric distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive of 
considerable impairment of health, and no recent evidence of 
chronic gastritis with multiple small eroded or ulcerated areas, 
a rating in excess of 10 percent is not warranted under either 
Diagnostic Code 7346 or Diagnostic Code 7307.

Additionally, because the Veteran's gastrointestinal disability 
primarily involves gastritis, the Board does not find that any 
other digestive system diagnostic code would be more appropriate 
for rating the Veteran's gastrointestinal disability, including 
adhesions of the peritoneum (Diagnostic Code 7301), ulcer disease 
(Diagnostic Codes 7304-7306), postgastrectomy syndromes 
(Diagnostic Code 7308), colitis (Diagnostic Code 7323), or 
diverticulitis (Diagnostic Code 7327).  See 38 C.F.R. § 4.114 
(2010).  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

With respect to the requirements of 38 C.F.R. § 3.321(b)(1), the 
schedular evaluation in this case is not inadequate.  A rating in 
excess of that assigned is provided for certain manifestations of 
the service-connected gastritis, but the medical evidence 
reflects that those manifestations are not present in this case.

The medical evidence addressed above shows that the Veteran's 
service-connected gastritis does not affect the Veteran's daily 
activities and that his reason for retiring from work did not 
involve his gastritis.  Consequently, the Board finds that there 
is no evidence demonstrating that the service- connected 
gastritis markedly interferences with employment.  There is also 
no evidence that the Veteran has been hospitalized due to 
gastritis.  Accordingly, the RO's decision not to submit this 
case for extraschedular consideration was correct.  38 C.F.R. § 
3.321(b)(1) (2010).

Because the preponderance of the evidence is against the claim 
for an initial evaluation in excess of 10 percent for service-
connected gastritis, the doctrine of reasonable doubt is not for 
application with respect to this matter.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)











ORDER

Service connection for a major depressive disorder, based on 
aggravation by the service-connected sinusitis and gastritis, is 
granted.

An evaluation in excess of 10 percent for service-connected sinus 
disorder is denied.

An initial evaluation in excess of 10 percent for service-
connected gastritis is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


